DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021, has been entered.
In response filed on December 17, 2021, the Applicant amended claim(s) 1, 9, and 17. Claims 1, 2, 9, 10, 17, and 18 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Stephanie Cristiano, registration number 70,405, on February 15, 2022). Claims 1, 2, 4-10, 12-18, and 20 are therefore pending and currently under consideration for patentability.
Response to Amendments
	Applicant’s amendments, with respect to the rejection of claims 1, 2, 4-10, 12-18, and 20 under 35 U.S.C. 112 (b) have been considered, and are persuasive. The claims have been amended in the way recommended by the Examiner and the indefiniteness issue has been resolved.
Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 2, 4-10, 12-18, and 20 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Stephanie Cristiano (registration number 70,405) on February 15, 2022. The application has been amended as follows: 


1. (Currently Amended) An apparatus for providing an incentive on a promotional system during a current browsing session, the apparatus comprising:[[;]] 
at least one processor;
and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least,[[:]] 
provide a computer program routine to a device, the computer program routine configured to generate consumer event indications; 
access a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; 
cause an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the promotion and indicates at least the service or product offered by a provider, the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; 
receive a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action while interacting with the promotional system during the rendering of the impression in the web interface during the current browsing session, wherein each consumer event indication is captured by an event handler in an instance in which the consumer performs the at least one action; 
iteratively calculate, during the rendering of the impression in the web interface during the current browsing session, at least one of (i) an elapsed amount of time spent browsing the promotion or (ii) an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications; 2 of 14 LEGAL02/41171930v1Appl. No.: 16/401,509 Amdt. dated December 17, 2021 Attorney Docket No.: 058407/527035 Reply to Office Action of October 6, 2021 
further calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session; 
determine, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event the calculated elapsed amount of time between the current browsing session and the previous browsing session and a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed amount of time spent browsing the promotion, or (b) the elapsed amount of time of the current browsing session, is associated with a respective incentive stored in an incentive database; 
authorize the incentive during the rendering of the impression in the web interface during the current browsing session based on the determination that the event handler criteria for offering the incentive is satisfied; 
in response to the authorization of the incentive, access a base value of the incentive stored in the incentive database, wherein the base value of the incentive is a percentage of the promotional value; 
accessing a weight to be applied to the value of the incentive by determining an elapsed amount of time since the user purchased a promotion via the promotional system;
determine an adjusted value of the incentive by adjusting the base value of the incentive by [[a]] the weight 
in response to the authorization of the incentive, cause the web interface in which the impression is rendered during the current browsing session to be modified such that (a) an incentive indication is displayed with the impression, wherein the incentive indication comprises at least the adjusted value of the incentive, wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, and wherein the adjusted value of the incentive is a second discount to be applied to the accepted value for which the promotion is offered for purchase, and (b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount, and in 

2. (Currently Amended) The apparatus of claim 1, wherein the event handler criteria further comprises a number of viewed promotions in the current browsing session.


1. (Currently Amended) An apparatus for providing an incentive on a promotional system during a current browsing session, the apparatus comprising:[[;]] 
at least one processor;
and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least,[[:]] 
provide a computer program routine to a device, the computer program routine configured to generate consumer event indications; 
access a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; 
cause an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the promotion and indicates at least the service or product offered by a provider, the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; 
receive a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action while interacting with the promotional system during the rendering of the impression in the web interface during the current browsing session, wherein each consumer event indication is captured by an event handler in an instance in which the consumer performs the at least one action; 

further calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session; 
determine, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event handler criteria for offering the incentive is satisfied based at least in part on the calculated elapsed amount of time between the current browsing session and the previous browsing session and a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed amount of time spent browsing the promotion, or (b) the elapsed amount of time of the current browsing session, is associated with a respective incentive stored in an incentive database; 
authorize the incentive during the rendering of the impression in the web interface during the current browsing session based on the determination that the event handler criteria for offering the incentive is satisfied; 
in response to the authorization of the incentive, access a base value of the incentive stored in the incentive database, wherein the base value of the incentive is a percentage of the promotional value; 
access a weight to be applied to the value of the incentive by determining an elapsed amount of time since the user purchased a promotion via the promotional system;
determine an adjusted value of the incentive by adjusting the base value of the incentive by [[a]] the weight 
in response to the authorization of the incentive, cause the web interface in which the impression is rendered during the current browsing session to be modified such that 

2. (Currently Amended) The apparatus of claim 1, wherein the event handler criteria further comprises a number of viewed promotions in the current browsing session.


9. (Currently Amended) A method for providing an incentive via a promotional system during a current browsing session, the method comprising: 
providing a computer program routine to a device, the computer program routine configured to generate consumer event indications; 
accessing a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; 
causing an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the promotion and indicates at least the service or product offered by a provider, the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider;
receiving a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action 
iteratively calculating, during the rendering of the impression in the web interface during the current browsing session, at least one of (i) an elapsed amount of time spent browsing the promotion or (ii) an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications; 2 of 14 LEGAL02/41171930v1Appl. No.: 16/401,509 Amdt. dated December 17, 2021 Attorney Docket No.: 058407/527035 Reply to Office Action of October 6, 2021 
further calculating an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session; 
determining, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event handler criteria for offering the incentive is satisfied based at least in part on the calculated elapsed amount of time between the current browsing session and the previous browsing session and a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed amount of time spent browsing the promotion, or (b) the elapsed amount of time of the current browsing session, is associated with a respective incentive stored in an incentive database; 
authorizing the incentive during the rendering of the impression in the web interface during the current browsing session based on the determination that the event handler criteria for offering the incentive is satisfied; 
in response to the authorization of the incentive, accessing a base value of the incentive stored in the incentive database, wherein the base value of the incentive is a percentage of the promotional value; 
accessing a weight to be applied to the value of the incentive by determining an elapsed amount of time since the user purchased a promotion via the promotional system;
the weight 
in response to the authorization of the incentive, causing the web interface in which the impression is rendered during the current browsing session to be modified such that (a) an incentive indication is displayed with the impression, wherein the incentive indication comprises at least the adjusted value of the incentive, wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, and wherein the adjusted value of the incentive is a second discount to be applied to the accepted value for which the promotion is offered for purchase, and (b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount, and in a second impression area, the incentive indicative of the second discount, wherein the web interface enables purchase of the promotion via at least an interaction with a displayed component during the current browsing session at a price that reflects the first discount and the second discount.

10. (Currently Amended) The method of claim 9, wherein the event handler criteria further comprises a number of viewed promotions in the current browsing session.


17. (Currently Amended) A non-transitory computer program product for providing an incentive on a promotional system during a current browsing session, the non-transitory 8 of 14 LEGAL02/41171930v1Appl. No.: 16/401,509 Amdt. dated December 17, 2021 Attorney Docket No.: 058407/527035 Reply to Office Action of October 6, 2021 computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer- executable program code instructions comprising program code instructions to:
provide a computer program routine to a device, the computer program routine configured to generate consumer event indications; 
access a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for 
cause an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the promotion and indicates at least the service or product offered by a provider, the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider;
receive a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action while interacting with the promotional system during the rendering of the impression in the web interface during the current browsing session, wherein each consumer event indication is captured by an event handler in an instance in which the consumer performs the at least one action; 
iteratively calculate, during the rendering of the impression in the web interface during the current browsing session, at least one of (i) an elapsed amount of time spent browsing the promotion or (ii) an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications; 2 of 14 LEGAL02/41171930v1Appl. No.: 16/401,509 Amdt. dated December 17, 2021 Attorney Docket No.: 058407/527035 Reply to Office Action of October 6, 2021 
further calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session; 
determine, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event handler criteria for offering the incentive is satisfied based at least in part on the calculated elapsed amount of time between the current browsing session and the previous browsing session and a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed amount of time spent browsing the promotion, or (b) the elapsed amount of time of the current browsing session, is associated with a respective incentive stored in an incentive database; 

in response to the authorization of the incentive, access a base value of the incentive stored in the incentive database, wherein the base value of the incentive is a percentage of the promotional value; 
access a weight to be applied to the value of the incentive by determining an elapsed amount of time since the user purchased a promotion via the promotional system;
determine an adjusted value of the incentive by adjusting the base value of the incentive by [[a]] the weight 
in response to the authorization of the incentive, cause the web interface in which the impression is rendered during the current browsing session to be modified such that (a) an incentive indication is displayed with the impression, wherein the incentive indication comprises at least the adjusted value of the incentive, wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, and wherein the adjusted value of the incentive is a second discount to be applied to the accepted value for which the promotion is offered for purchase, and (b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount, and in a second impression area, the incentive indicative of the second discount, wherein the web interface enables purchase of the promotion via at least an interaction with a displayed component during the current browsing session at a price that reflects the first discount and the second discount.

18. (Currently Amended) The non-transitory computer program product of claim 17, wherein the event handler criteria further comprises a number of viewed promotions in the current browsing session.


Allowable Subject Matter
Claims 1, 2, 4-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Niu et al. (U.S. PG Pub No. 2002/0062245 May 23, 2002 - hereinafter "Niu”); Ron et al. (U.S. PG Pub No. 2014/0067505, March 6, 2014 - hereinafter "Ron”); Kumar et al. (U.S. Patent No. 7,933,818, April 26, 2011 - hereinafter "Kumar”); Malik et al. (U.S. PG Pub No. 2011/0106605, May 5, 2011) (hereinafter "Malik”); Griffiths (U.S. PG Pub No. 2012/0166268 June 28, 2012); Moore et al. (U.S. PG Pub No. 2013/0006743, January 3, 2013); Nussel et al. (U.S. PG Pub No. 2010/0100417, April 22, 2010); Demsey (U.S. PG Pub No.2014/0359407 December 4, 2014); Blank et al. (U.S. Patent No. 8,683,348 March 25, 2014 - hereinafter "Blank”); Automatic Coupon Finders - Do they really help you save money (Published at https://makeuseof.com/tag/automatic-coupon-finders-do-they-really-help-you-save-money on January 15. 2013)

Niu discloses dynamically providing a personalized incentive for a purchasable product during a browsing session based on a variety of factors, including those that are claimed. Discloses tracking browsing events and modifying a web interface in the way claimed to alert the user to the availability of the incentive. The product being viewed/browsed is not a purchasable voucher.
Ron discloses dynamically providing a personalized discount for a purchasable voucher during a browsing session based on a variety of factors.
Kumar discloses dynamically providing an incentive for a purchasable product during a browsing session based on a variety of factors. Discloses tracking browsing events and modifying a web interface in the way claimed to alert the user to the availability of the incentive. The product being viewed/browsed is not a purchasable voucher. Discloses receiving participation constraints associated with the incentive, and wherein the incentive indication comprises the participation constraints, and enforcing the participation constraints during redemption of the incentive in the current browsing session. Teaches wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session.

Griffiths  teaches dynamically providing an incentive to a user to purchase a product based on current browsing session rules such as time spent browsing a product page in a current session and dynamically displaying the offer and discount amount on the product page during the current session responsive to the rule(s) being satisfied.
Moore teaches dynamically providing an additional incentive to a user to purchase a pre-purchase voucher within a mobile application
Nussel discloses a method and system for providing real time incentives (abstract) and causing the display in the browsing session to be modified such that an incentive indication is displayed with the promotion/product (Figs 8 and 9 & [0015] & [0073] & [0089] - the system may determine whether or not to provide an incentive to a user while the user is still on the product browsing page (e.g. the results page - see "iPod" in Figs 8 and 9) and when the determination is affirmative the system causes the display of the user's device” to be modified such that an incentive indication (e.g. “obtain a 5% discount on selected iPod models”) is displayed on the same screen as the displayed product information (i.e. without the user leaving the page)) 
Demsey discloses calculating an elapsed amount of time between the current browsing session and a previous browsing session and using this as a qualification constraints ([0045] “user attribute parameters…may include: users who have visited the ECP website within…1 week” – therefore requires determination that an elapsed amount of time between the current browsing session and a previous browsing session is less than 1 week, [0020] promotion information)
Blank teaches, calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session (3:5-12 “behavior metrics may include…an elapsed time since a previous user session” – therefore the system calculates an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session, 5:25-31 “use of a computer system may use a software product. For example…may interact with a web page that is provided by server…which is rendered by a web browser on computer” – application usage sessions are browsing sessions because the application may be a browser/webpage, 1:42-44) wherein the determination that one or more qualification constraints are satisfied is further based on the 3:61-67 “modifying the user experience involves providing personalized marketing offers…advertising content”)
“Automatic Coupon Finders - Do they really help you save money” discloses identifying dynamic promotions during a browsing session. 

As per Claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of claim elements as claimed. While each of the individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features in the way claimed other than with impermissible hindsight

  Claims 2, 4-8, 10, 12-16, 18, and 20 depend upon claims 1, 9, or 17 and have all the limitations of claims 1, 9, or 17and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621